Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Subat (US 9327628).
Claim 1- Subat discloses a headrest (300) suitable for being fastened to a vehicle seat, comprising: a front half-body (316) against which the head of a user is intended to rest, said front half-body (316) having a concavity (shown in fig. 5B); a back half-body (400) connected to the front half-body, said back half-body having a concavity (shown in fig. 5A) that faces the concavity of the front half-body, in such a way that the two half-bodies (316, 400) form a chamber, said back half-body (400) comprising a back wall (fig. 5B) with a through hole (404) having an edge that defines an annular seat (fig. 5A); 
a reinforcing frame (304) connected to at least one of the two half bodies and intended to be fixed to the vehicle seat; 

-3-a cover (402) disposed behind the back half-body (400) in such a way to cover said loudspeaker at least partially and form a back chamber (fig. 4B) defined by the cover, by the back wall (fig. 5B) of the back half-body and by the membrane (508) of the loudspeaker; 
said front chamber and said back chamber acting as speaker for the loudspeaker (col. 5: 42-57, 62-66), in such a way that the loudspeaker can operate as subwoofer at low frequencies.  

Claim 2- Subat discloses the headrest of claim 1, wherein said cover (402) is connected both to the back half-body (col. 5: 27-29) and to the loudspeaker (col. 5: 64-66) in such a way to support the loudspeaker (the wall of the body 400 interconnects the cover 402 and loudspeaker 308).  
Claim 3- Subat discloses the headrest of claim 2, wherein said cover (402) comprises shanks (ribs shown in fig. 5A) that protrude towards said back half-body (400), acting as fixing elements of the loudspeaker and as spacers to space out the cover from the loudspeaker (the ribs shown are long and narrow and considered to be fully encompassed by “shanks”, col. 5: 27-29).  

Claim 10- Subat discloses the headrest of claim 1, wherein the loudspeaker (308) disclosed is a standard type of standard construction (col. 5: 62-66), comprising: a basket (see the frame 510 and drive unit 506 housing, fig. 5A) with a truncated-conical shape in such a way to define a seat; and comprising the following standard components of the drive unit (506) being inherently disclosed: a magnetic unit fixed to the basket and suitable for generating a magnetic field; a mobile coil disposed in the seat of the basket and centered in an air gap of the magnetic unit; and at least one centering device fixed to the mobile coil and to the basket.
  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subat in view of Lobanoff (US RE33423).

Lobanoff teaches providing a loudspeaker (443d) in a vehicle seat, below a headrest (fig. 19), wherein the loudspeaker is oriented within a body (422d) for emitting the sound from the back of the body towards the back of the headrest.  Lobanoff teaches this rearward orientation of the loudspeaker provides sound to a rear seat passenger behind the seat shown for their convenience and entertainment.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the headrest of Subat to emit sound rearward of the headrest, as taught by Lobanoff, in order to allow rear seat passenger(s) to use the loudspeaker.


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subat in view of Servadio (WO 2012/171846).
Claim 11- Subat discloses the headrest of claim 1, wherein the loudspeaker (308) is a standard type. Subat does not teach providing an alternative type loudspeaker; however, in light of the specification (pg. 7, lines 26-29), a loudspeaker of the flat type disclosed by Servadio can be used as an alternative to a standard type. 
Servadio discloses a loudspeaker, wherein said loudspeaker (103) comprises: an annular magnetic unit (3); a coil (6); and at least one membrane (205) comprising: a 
Therefore, it would have been obvious to a one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the flat type loudspeaker taught by Servadio for the standard type loudspeaker of Subat because both elements were known functional equivalents for providing suitable loudspeakers. And the substitution would have yielded the predictable result of providing a loudspeaker comprising: an annular magnetic unit disposed in an annular seat of a case having a flat annular shape; wherein a coil would be surrounded by the case; and wherein a front membrane would be fixed to a front side of the case, and a back membrane would be fixed to a back side of the case.
  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subat in view of Wheeler (US 2019/0019494).
Subat discloses the headrest of claim 1, with the exception of one or more microphones (M) disposed inside seats obtained in the headrest (100).
Wheeler teaches a system for a headrest, wherein the system comprises a loudspeaker (42, 43) and one or more microphones (41) disposed inside seats (fig. 4) obtained in the headrest (¶ 23). -6-  Wheeler teaches including a microphone with the loudspeaker in order to provide a handsfree voice system with a quiet zone (Abstract). 
.


Allowable Subject Matter
Claims 4-6, 8 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA ABRAHAM whose telephone number is (571)272-2635. The examiner can normally be reached 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.A/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636